10/05/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                              February 13, 2018 Session

          CHRISTOPHER M. HOOTEN v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Maury County
                    No. 19949, 19679 Robert L. Jones, Judge
                     ___________________________________

                          No. M2017-00122-CCA-R3-PC
                      ___________________________________


Petitioner, Christopher M. Hooten, appeals the denial of his petition for post conviction
relief from his convictions of first degree premeditated murder, first degree felony
murder, aggravated robbery, and tampering with evidence. On appeal he contends that he
received ineffective assistance of counsel. Petitioner also appeals the denial of his
petition for writ of error coram nobis based upon newly discovered evidence. After
thoroughly reviewing the record and applicable authorities, we affirm the post-conviction
court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and TIMOTHY L. EASTER, JJ., joined.

Joshua D. Miller, Columbia, Tennessee, for the appellant, Christopher M. Hooten.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; and Brent A. Cooper, District Attorney General, for the appellee, State of
Tennessee.

                                       OPINION

      BACKGROUND

      On direct appeal, this court summarized in part the following testimony from the
suppression hearing:

        Scott McPherson, a Columbia Police Department officer, testified that at
        around midnight on March 6, 2010, he received a dispatch to be on the
look out (“BOLO”) for assault suspects to be detained for investigation.
The possible suspects were thought to be driving “a maroon square body
style Cadillac, occupied by two white males.” Officer McPherson said
that he patrolled the area near the crime scene looking for a vehicle
consistent with the radio dispatch.

Officer McPherson testified that he spoke with Officer Steve Ellis and
learned of a residential address on Bandywood Drive where a car
matching the description might be found. Officer McPherson proceeded
to the address and did not see any vehicle matching the description. As
he was leaving the area, he observed a vehicle matching the dispatch
description driving toward Bandywood Drive. Officer McPherson
turned his vehicle around and observed the Cadillac turning onto
Bandywood Drive. Officer McPherson followed the vehicle onto
Bandywood Drive, where the vehicle parked in the driveway of a
residence. Officer Ellis was also on Bandywood Drive at the time of the
stop and assisted Officer McPherson.

Officer McPherson said that he shined his spotlight into the Cadillac and
saw two men. He said that he recognized the Defendant, the driver, from
“previous dealings.” Officer McPherson proceeded to conduct a “felony
stop” by ordering the two occupants out of the car at gunpoint. The State
played portions of a video recording of the stop. Officers patted down
the Defendant, and then handcuffed him and placed him in the back of
Officer Ellis’s patrol car. The same procedure was followed with the
passenger, Marvin Kelley, who was placed in Officer McPherson’s
patrol car. Officer McPherson explained the procedure for a felony stop
was to detain the suspects until a detective arrived. Officer McPherson
recalled that it took approximately an hour for Detective Reed to arrive.

Officer McPherson testified that he advised the Defendant of his
Miranda rights twice. The Defendant responded to the officer that he
understood his rights and knew his rights. After the second time the
Defendant was advised of his rights, Officer Ellis spoke with the
Defendant. The Defendant stated that he had been at a friend’s house
and that “they” had been “looking for drugs.” Officer McPherson said
that the Defendant never indicated that he wished to invoke his rights.

Steve Ellis, a Columbia Police Department officer, testified similarly to
Officer McPherson about the events leading up to the stop. Officer Ellis
said that he had known the Defendant for over twenty-two years and
recognized him as the driver of the Cadillac. Officer Ellis estimated that
the stop was conducted thirty to forty minutes after the BOLO was

                                  -2-
issued. The Defendant was placed in the back seat of Officer Ellis’s car
and advised of his Miranda rights. Based upon his prior relationship
with the Defendant, Officer Ellis attempted to speak with the Defendant.
The Defendant asked about the stop and “what was going on.” Ellis
described this interaction as follows:

  After initially speaking to [the Defendant], right after being
  Mirandized, several minutes [went] by. I went back to my car, and
  opened the back door and—and just tried to talk to him, you know,
  since we were acquaintances.
  I asked him, . . . “You know, it’s me. You know, anything you
  wanted to say, you know, now would be the time to do it.”
  And . . . [Officer] McPherson had kind of filled him in a little bit
  on what had gone on at the Wayside Inn, you know, told him
  somebody had been injured pretty severely.
  And . . . that second time talking to [the Defendant], he looked up
  and . . . he said, “Is he dead?”
  And—and of course, I told him, I said, “You know, . . . I don’t
  know. You know I hadn’t been [to the Wayside Inn] and I hadn’t
  heard anything about that.”
  And somewhere closer to—right after him saying that, you know, I
  kind of felt like he was going to open up and—and talk to me.
  And then [Officer] McPherson opened the front seat of my car and
  leaned in with his . . . mic and . . . laid it on my—on the screen.
  And I think, you know, [the Defendant] saw that and [ ] then, he
  said, “No, sir. I’m done talking to you.”

Officer Ellis testified that, other than taking the Defendant “to the
bathroom” two times, he and the Defendant did not speak about the case
again. Officer Ellis said that the Defendant never requested an attorney.

Officer Ellis testified that he spoke with Detective Reed when he arrived
and informed the detective that both the Defendant and Kelley had been
issued Miranda rights.

On cross-examination, Officer Ellis agreed that, when speaking with the
Defendant that night, the Defendant said, “I’m done. I’m done.” Officer
Ellis said that he interpreted this to mean that the Defendant was finished
talking to him. He did not interpret this statement as the Defendant
invoking his right to remain silent or requesting an attorney. Officer
Ellis explained that because the Defendant’s statement came after he
observed Officer McPherson place a recording device in the car, Officer
Ellis believed the Defendant meant that he did not want to be recorded.

                                   -3-
      Jamie Reed, a Columbia Police Department detective, testified that he
      arrived at the Wayside Inn at approximately 12:46 a.m. on March 6,
      2010. When he arrived, officers on the scene told him that the victim’s
      injuries were life-threatening and that the victim was not expected to
      survive. Based upon this information, Detective Reed treated the area as
      a major crime scene. Detective Reed was in the middle of processing the
      scene when he learned that the suspects had been detained. Detective
      Reed testified that he made an effort to get to the location where the
      suspects were detained, Bandywood Drive, as quickly as possible while
      maintaining the integrity of the investigatory process at the scene.
      Detective Reed said that he arrived at Bandywood Drive at 1:38 a.m.

      Detective Reed testified that, upon his arrival at Bandywood Drive, he
      spoke with the officers present and learned that each defendant had been
      advised of his rights. He said that, because he knew the Defendant
      “personally,” he proceeded to the police car where the Defendant was
      sitting to speak with him. Detective Reed confirmed with the Defendant
      that he had been read his Miranda rights, and the Defendant said that he
      understood his rights. The detective then asked the Defendant for
      permission to search his vehicle. The Defendant responded that police
      could search the vehicle if he was allowed to stand beside the car during
      the search. Detective Reed said that he allowed the Defendant to
      observe the search. After a bloody shoe was found in the trunk of the
      car, the Defendant said, “Okay, how about this, how about I invoke my
      rights.” Detective Reed said that, based on this statement, police
      discontinued the search and placed the Defendant back in the patrol
      vehicle.

      Detective Reed testified that he obtained a search warrant for the
      Cadillac, and police continued the search of the car at the police
      impound lot. He said the car was registered in the Defendant’s name.

State v. Christopher Michael Hooten, No. M2012-00979-CCA-R3-CD, 2013 WL
5436712, at *1-2 (Tenn. Crim. App. Sept. 27, 2013).

     On direct appeal, this court further summarized the facts presented at trial:

      James Harold Clemons, the victim’s father, testified that his son was
      born and raised in Arkansas. He estimated that the victim had moved to
      Tennessee with his wife six or seven years earlier. The victim and his
      wife had one child together. The couple divorced, but the victim
      remained in Tennessee. Clemons recalled that, when he learned of his

                                          -4-
son’s admission to Vanderbilt Hospital related to this incident, he
immediately drove to Nashville. He described for the jury seeing the
victim in the trauma unit. “It didn’t even look like my son. His face and
his head was about this big around (indicating). He had tubes
everywhere, he couldn’t—he was basically dead.” The victim was not
responsive, so he was unable to communicate with the victim. Clemons
said that he remained with his son at the hospital until his son’s death the
following day.

April Drew, the victim’s ex-wife, testified that she and the victim
divorced in 2007 when their daughter was approximately two and a half
years old. Drew said that, after the divorce, the Defendant remained
active in his daughter’s life. Drew acknowledged that the victim drank
“a beer or two occasionally” but said that she had never known him to
use illegal drugs. Drew said that the victim always carried, in his front,
left pants pocket, “a little plastic thing for photos” and his money in a
clip. She said that the victim suffered from back pain and kept Lortab
and an anti-inflammatory on his person at all times. The victim also
took a medication for depression. She said that he carried those
medications in a “kidney shaped pill container” in his pocket. Drew
identified the victim’s pill container in a photograph of a pill container
found near the victim at the crime scene.

Drew testified that the victim spent the night before this incident at her
home with their daughter. She described him as “happy” and playing
“beauty shop” with their daughter. The following morning, they ate
breakfast together, and then, at around noon, she drove the victim
“home.” Drew recalled that the victim called her on the telephone at
around 5:00 p.m. to invite her out for a drink, but she was unable to go.
The following day, Drew received a phone call from one of the victim’s
roommates asking if Drew had seen the victim. Drew said that she
became concerned upon learning that the victim had not returned to his
home the previous night. She had heard about an unidentified man being
air-lifted to Vanderbilt Hospital for treatment, so she began seeking the
identity of that man. Ultimately, she went to Vanderbilt Hospital and
identified the victim for police. She described the victim’s eyes as black
and his head and face as severely swollen.

Sandra Ragsdale testified that the victim had rented a room in her home
for approximately two years. Ragsdale described the victim as a “very
good tenant” and as “respectful” toward her. Ragsdale recalled that, on
the day of these events, the victim had been drinking “a little bit.” He
wanted to go out to a bar, and Ragsdale attempted to convince him to

                                   -5-
stay at home instead. When the victim persisted, Ragsdale gave him her
cellular phone to carry with him in case he needed someone to pick him
up. Ragsdale identified the cellular phone that she provided the victim
that night. Later that night, Ragsdale attempted unsuccessfully to
contact the victim by phone. When the victim did not answer the phone,
she grew concerned. She said that the victim did not drink frequently,
and it was unlike him to not call and let her know he was okay.
Ragsdale said that she did not see her cellular phone again until she was
in court.

Mark Dugger testified that he rented a room from Ragsdale during the
time the victim lived in the home. [Dugger] said that, on the day of these
events, he drove the victim to the store to buy beer. [Dugger] observed
the victim counting his money, approximately $100.00, before he
purchased the beer. The two men returned to the house where the victim
drank beer and grilled. Later that evening, the victim went to a bar.
[Dugger] said that he called the victim at around 9:30 p.m. to see if the
victim needed a ride home, but the victim did not answer the phone.
[Dugger] called the cellular phone a few times more before going to bed,
but the calls were unanswered. The next morning, [Dugger] began
placing phone calls to the jail, hospital, and friends in an attempt to find
the victim. Dawn Scribner testified that the last time she saw the victim
was at a cookout at Ragsdale’s house. After eating, the victim asked
Scribner to drive him to Huck’s Bar and Grill, and Scribner agreed.
Scribner recalled that the victim had “around $70.00,” and she gave him
an additional $20.00 “in case he [ ]need[ed] to eat.”

Robert Reed testified that he did not know the victim or the Defendant.
He said that, on the night of March 6, 2010, he had a “few beers” at the
Wayside Inn and then went “out back” to his friend’s motor home to lay
down on the couch. As he was lying on the couch, he heard a
commotion outside. He opened the door to the motor home and saw a
man lying on the ground, who was bleeding from his ears and head.
Reed described the man as lying on his side and “gurgling.” Reed
looked around and saw two men, one “large” and the other “small,”
walking away from him and toward an “early model ′90s” burgundy
Cadillac. Reed said that he went back inside the motor home, put on his
boots, and then walked to the Wayside Inn to have someone call 9-1-1.
He then returned outside to check on the man lying on the ground. He
said that the men who had been walking toward the Cadillac were “long
gone” by the time he returned outside.



                                   -6-
Bill Denton, a Columbia Police Department officer, testified that he was
supervising the third shift on March 6 and 7, 2010. He responded to a
call from the Wayside Inn where a man had been found lying on the
ground. Lieutenant Denton described for the jury the computer-aided
dispatch (“CAD”) system employed at the police department to log and
track dispatch calls and police response. He identified the CAD report
from the Wayside Inn call. The lieutenant testified that the report
showed that the first unit was dispatched at 11:55 p.m. Lieutenant
Denton said that he arrived on the scene at 11:58 p.m., and the victim
was transported to the hospital by 12:36 a.m. Based on the severity of
the injuries, Lieutenant Denton determined that a detective would be
needed, and Detective Reed arrived at the scene at 12:46 a.m. Lieutenant
Denton testified that the CAD report showed that Officer Ellis conducted
a stop of the Defendant’s vehicle at 12:42 a.m.

Sarah Howell, a Columbia Police Department officer, testified that she
responded to a report that a male had been assaulted and thrown out of a
vehicle at the Wayside Inn. When she arrived, she found an
unconscious, white male lying face down. She noticed a large laceration
on the back of the victim’s head and blood coming from his ear. She felt
for a pulse. When she could not discern a pulse, she and Lieutenant
Denton turned the victim over to begin administering CPR. Officer
Howell recalled that EMS and the fire department arrived as they were
about to begin CPR and assumed medical care of the victim. She said
that another officer searched the victim for identification but found none.

Jason Terlecki, a Columbia Police Department officer, testified that he
responded to a call from the Wayside Inn. He said that he and
Lieutenant Denton arrived at about the same time and that both men
walked toward a motor home and found an unconscious, white male
lying on the ground. Officer Terlecki searched the man for some form of
identification but found none. He found a small knife in the victim’s
back pocket and “some money” in the man’s right shirt pocket. Officer
Terlecki also observed a capsule with various pills lying next to the
victim’s head.

Officer Scott McPherson, a Columbia Police Department officer,
testified that, based upon the dispatch call about the BOLO for a “late
′90s model Cadillac,” he conducted a felony stop of a vehicle the
Defendant was driving on March 7, 2010. The officer testified
consistently with his account of the events during the suppression
hearing. Officer McPherson also identified the recording taken with the
video camera in his vehicle. The State played the video for the jury

                                   -7-
while Officer McPherson narrated. Officer McPherson recalled that both
the Defendant and his passenger, Kelley, exited the car through the
driver’s side door. Kelley told police that the passenger side door would
not open.

Officer McPherson said that, while the Defendant was in the back of the
patrol car, he noticed the Defendant removing his shoes. On the video,
there is an exchange between Officer Ellis and the Defendant during
which Officer Ellis asks the Defendant why he removed his shoes, and
the Defendant responds that the shoes were three sizes too big.

Officer McPherson testified that, after Detective Reed arrived, Detective
Reed asked the Defendant for permission to search his vehicle. The
Defendant responded that “he’d allow [Detective Reed] to search as long
as he went up there with [Detective Reed].” Officer McPherson testified
that he participated in the search of the vehicle and found a size 13 shoe
with blood on it. At the time, the Defendant was standing approximately
ten to fifteen feet away from Officer McPherson. The Defendant was
returned to the back seat of the police car. He was in the vehicle alone
but a microphone that Officer McPherson had earlier placed in the car
was still recording. On the video recording, the Defendant made a
statement. Officer McPherson said that, “[The Defendant] said that
nobody had done nothing, it was a dog that cut his leg that bled all over
that shoe.”

Officer Steve Ellis, a Columbia Police Department officer, testified that
he participated in the investigation involving the Defendant on the night
of March 6, 2010. Officer Ellis’s testimony was consistent with his
testimony at the suppression hearing regarding the events of that night.
Officer Ellis testified that he had known the Defendant for many years
and recognized the description of the vehicle issued in the BOLO as
similar to the Defendant’s vehicle. Officer Ellis drove by the
Defendant’s residence, and the Defendant drove up while Officer Ellis
was still on the street. Officer Ellis and Officer McPherson conducted a
felony stop and detained the Defendant and Kelley in separate police
vehicles.

Officer Ellis testified that the Defendant repeatedly asked the officer
why he had been stopped and what was “going on.” Officer Ellis told
the Defendant that a detective was on the way and that if there was
anything the Defendant wanted to talk about, now would be a good time.
Officer Ellis said the Defendant hesitated and then asked, “is he dead?”
Officer Ellis told the Defendant he did not know. Officer McPherson

                                  -8-
then placed a recording device inside the car, and the Defendant
“clammed up at that point.” Officer Ellis recalled that Detective Reed
arrived soon thereafter and questioned the Defendant and Kelley.
Officer Ellis stated that the Defendant never admitted to him any
involvement in the incident at the Wayside Inn.

Officer Ellis testified that the Defendant removed his shoes while in the
back seat of the police car. When asked about his removal of his shoes,
the Defendant said the shoes were too big. Officer Ellis stated that,
while waiting for Detective Reed to arrive, he took the Defendant out of
the back seat of the police car twice to “use the restroom.” Officer Ellis
accompanied the Defendant at all times while outside the vehicle and
never observed the Defendant drop or throw anything.

After leaving the scene of the stop, Officer Ellis drove the Defendant to
the detectives’ office. After they arrived, the Defendant indicated he
needed to go the bathroom “bad.” Officer Ellis interpreted this to mean
that the Defendant needed to have a bowel movement. Based on this
comment, Officer Ellis took off the Defendant’s handcuffs and let him
go inside the bathroom alone. The Defendant had been searched for
weapons but had not yet been strip-searched. After several minutes, the
Defendant emerged from the bathroom, and Officer Ellis handcuffed him
and took him back to the lobby. Officer Ellis said that he noticed “a
considerable amount of water inside the bathroom” after the Defendant
finished in the bathroom. He said that the Defendant “was agitated,” so
Officer Ellis thought the Defendant “maybe purposely made a mess.”

On cross-examination, Officer Ellis testified that, after Officer
McPherson advised the Defendant of his Miranda rights, he told the
Defendant that police were investigating a possible homicide. Officer
Ellis agreed that Officer McPherson informed the Defendant of the
investigation before the Defendant asked Officer Ellis if the victim was
dead.

Randy Blackburn testified that he worked as a plumber. He recalled
that, on March 16, 2010, he worked at the Columbia detective’s office
unclogging a toilet in the men’s bathroom. Blackburn said that he
extracted an object from the toilet that appeared to be “personal items,
man’s name, like, insurance card or something like that, with Wayne
Clemons on it.” Based on its size, he initially thought the retrieved item
was a calculator, approximately one half inch thick. He placed no
significance on the item and because it was “dirty” he “tossed it in the
trash can.” Shortly thereafter, an employee came in to the bathroom and

                                  -9-
asked about the clog. Blackburn indicated that he put the item in the
trash can.

Jeremy Alsopp, a Columbia Police Department officer, testified that, in
March 2010, the toilet in the men’s restroom had not been operating
correctly for approximately ten days when, on March 16, 2010, a
plumber came to repair the toilet. Lieutenant Alsopp recalled that he
was sitting at his desk when he overheard the plumber ask who was
“Harold Clemons.” Recognizing the victim’s name, Lieutenant Alsopp
got up from his desk and went to the doorway of the men’s restroom. He
saw an item in the toilet covered in feces. He retrieved gloves and
removed the item from the toilet. He described the item as a “small
black non-folding, clear covered wallet.” He wiped it off with paper
towels and saw an identification card with the victim’s name and
photograph on it. There were additional cards, such as prescription
cards, behind it.

Mark Craig, a Columbia Police Department detective, testified that on
March 7, 2010, his supervisor requested he assist with a search warrant
for the Defendant’s vehicle. Detective Craig said that the focus of the
search was to collect DNA samples and fingerprints. Detective Craig
identified photographs he had taken of the vehicle. Detective Craig
identified a shoe and a tire tool that were removed from the Defendant’s
trunk. He said that the men’s shoe taken from the trunk was a left, size
13 shoe. Inside the compartment of the vehicle, a camouflage wallet
containing the Defendant’s driver’s license was found in the console
area. The car registration, indicating the owner of the vehicle as the
Defendant, was found in the glove box.

Detective Craig testified that, approximately eleven days after this initial
search, Detective Reed asked him to check the operating condition of the
vehicle’s doors and windows. Detective Craig tested the doors and
windows and found that the passenger side windows could not be
opened, but all of the doors worked from the inside and the outside of
the vehicle.

Andre Martin, a Columbia Police Department officer, testified that, on
April 1, 2010, he went to Vanderbilt Medical Center and retrieved
personal items found on the victim’s person while he was treated at the
hospital. From the hospital, Lieutenant Martin retrieved $31.10, and
from the Vanderbilt Police Department, he retrieved the victim’s pocket
knife.


                                   - 10 -
Jamie Reed, a Columbia Police Department detective, testified that he
was assigned to investigate the case involving the Defendant. Sergeant
Reed said that he was notified of the case shortly after midnight on
March 7, 2010. He arrived at the scene approximately twenty-three
minutes later where he was briefed by officers on the scene. He said
that, at this time, the victim had already been transported to the hospital
and the scene secured.

Sergeant Reed testified that, after surveying the scene, he determined
that he would process the scene himself because it was a small area.
Sergeant Reed photographed the crime scene and collected a pill
container with loose pills found near the victim for analysis. DNA
samples from the blood puddles were taken and also submitted for
testing.

Sergeant Reed testified that, while processing the scene, he received
information that a suspect vehicle had been stopped and the occupants
detained. At this point, Sergeant Reed was “more than half way”
through with his work at the scene, so he completed his work at the
scene before proceeding to Bandywood Drive. Sergeant Reed talked
with officers at the Bandywood Drive scene before talking to either
suspect. After confirming with the Defendant that he had been advised
of the Miranda rights, Sergeant Reed spoke with him. The Defendant
agreed to allow police to search the vehicle if the Defendant would be
permitted to stand next to Sergeant Reed and observe the search.
Sergeant Reed agreed, and the Defendant stood next to the detective by
the Cadillac while two other officers searched the vehicle. Officer
McPherson walked over to Sergeant Reed and whispered in his ear that
“there’s a bloody shoe in the trunk.” Immediately, the Defendant stated
that he wanted to invoke his rights. The police officers ceased the
search, and the Defendant was returned to the back of a police car.

Sergeant Reed testified that later, at the detective’s office, he collected
the Defendant’s and Kelley’s clothing and personal effects. He
explained that he checked the Defendant’s clothing for presumptive
blood or DNA with chemical and lighting tests and that he did not find
anything warranting further testing at the Tennessee Bureau of
Investigation (“TBI”). Kelley’s pants, however, appeared to have dried
blood on them and were sent to the TBI for further testing. Sergeant
Reed said that, after conducting preliminary testing on the tire tool found
in the trunk of the Defendant’s vehicle, he did not send the tire tool to
the TBI for further testing. A cellular phone that was collected from
Kelley at the time of the arrest was later determined to be the victim’s

                                  - 11 -
landlord’s phone. Sergeant Reed said that the victim’s clothing and
belongings were also collected as evidence.

On cross-examination, Sergeant Reed confirmed that none of the
clothing the Defendant wore at the time of arrest had blood on it.
Sergeant Reed said that the Defendant’s fingerprints were not found on
any item collected in this case. The Defendant’s DNA was not found on
the victim’s clothing, the bloody shoe found in the trunk of the Cadillac,
or the pill container found lying near the victim. Sergeant Reed agreed
that Kelley was over six feet tall and weighed approximately three
hundred pounds while the Defendant was about five feet, five inches tall
and weighed “100-some-odd pounds.”

Brent Trotter, a TBI forensic scientist, testified as an expert witness in
the field of forensic chemistry and analysis. Agent Trotter examined the
pills in the plastic container found near the victim at the Wayside Inn.
He determined that the pills were not controlled substances and were
Motrin, Buspar, Flexeril, and Mevacor. Agent Trotter said that he tested
“a loose pill” and determined that the pill contained Hydrocodone, a
Schedule II drug.

Charles Hardy, a TBI forensic scientist, testified as an expert witness in
the field of serology and DNA analysis. Agent Hardy testified that
police provided him with DNA samples from the Defendant, Kelley, and
the victim. He used the samples for comparison with items of evidence
submitted in this case. He said that blood spatter found on the pill
container matched the victim’s DNA. Agent Hardy also took a sample
from a blood stain found on the instep of a Nike shoe that was recovered
from the Defendant’s vehicle pursuant to a search warrant. The blood
from the shoe matched the victim’s DNA. A swabbing inside the shoe
for epithelial cells produced a profile matching Kelley’s DNA standard.
Agent Hardy said that he took samples from two other areas inside the
shoe but that the DNA was either insufficient or degraded.

Agent Hardy testified that he also tested a reddish-brown stain on
Kelley’s jeans. The DNA sample extracted from this stain matched the
DNA sample for the victim. Agent Hardy also tested the blood stains on
the shoe found in the trunk of the Defendant’s vehicle during the consent
search. The DNA profile matched the DNA sample for the victim.
Agent Hardy said that he swabbed the inside of the shoe and the DNA
profile obtained was consistent with a mixture of genetic material from
at least two individuals. He said that Kelley was the major contributor of


                                  - 12 -
the material and that neither the victim nor the Defendant could be
excluded as the minor contributor to the mixture.

On cross-examination, Agent Hardy confirmed that none of the profiles
obtained matched the Defendant’s DNA profile.

Adele Lewis, a medical examiner, testified as an expert witness in the
field of forensic pathology. After explaining an autopsy procedure to the
jury, Dr. Lewis spoke specifically about her findings related to the
victim’s autopsy. Dr. Lewis said that the victim had multiple injuries to
his head, two black eyes, and “bloody fluid” coming out of his nostrils
and ears. The victim also had a patterned contusion or bruise on the
lower portion of his back. She said that a “patterned contusion” is a
bruise that “was left by an object that leaves a certain pattern.” The
pattern on the victim was two parallel purple lines. The victim also had
further bruising on his arms and right thigh.

Dr. Lewis testified about the internal injuries the victim sustained. She
said that she found extensive bruising on the left side of the victim’s
scalp and bruises on the brain. She noted a significant amount of
swelling to the brain and a fracture at the base of his skull. Dr. Lewis
found “bleeding over the surfaces of the brain and fractures of his third,
fourth and sixth ribs.” She explained that fractures to ribs are generally
caused “by some sort of blunt force injury.” Based upon the victim’s
injuries, Dr. Lewis estimated that the victim sustained multiple “blows.”
She also opined that a tire tool, like the one found in the Defendant’s
Cadillac, could have caused the skull fracture and the patterned bruising
on the victim’s back. Dr. Lewis testified that the cause of death was
blunt force injury to the head and the manner of death was homicide.

Burnace McDonald testified that he first met the Defendant and Kelley
in the Maury County jail waiting for transportation to court. McDonald
explained that four or five days earlier, he had been charged with felony
DUI. While waiting, the Defendant was seated next to McDonald, and
Kelley was standing next to the Defendant. McDonald and the Defendant
began conversing, and the Defendant told McDonald that he was in jail
for assault. McDonald asked the Defendant if “he just kicked the man.”
The Defendant responded, “no, I got my licks in, too.” McDonald said
that he interpreted this to mean that the Defendant hit or punched the
victim in addition to kicking him. The Defendant further told McDonald
that he was “going to say he didn’t get out of the car . . . because there
was no sense in both of them getting in trouble for the same thing.”


                                  - 13 -
        The State rested its case, and the Defense called co-defendant Marvin
        Wendell Kelley, Jr. to testify. In the absence of the jury, Kelley invoked
        his Fifth Amendment Right and refused to testify. His attorney
        explained that Kelley’s case was being appealed, and, therefore, he had
        advised his client to invoke his rights.

        Wes Bryant testified that he initially represented the Defendant in
        general session court. He handled the Defendant’s preliminary hearing
        held on March 17. The court dockets from that date reflect that Burnace
        McDonald was also scheduled to appear in court on March 17. Bryant
        recalled that the courtroom was “packed” on March 17, and therefore, he
        had no recollection of whether McDonald was in the courtroom during
        the Defendant’s hearing.

        Linda Orr, the Defendant’s mother, testified that for Christmas in 2009,
        she gave her son a pair of size nine tennis shoes.

Christopher Michael Hooten, 2013 WL 5436712, at *3-11.

      Based upon this proof, Petitioner was convicted of first degree premeditated
murder, first degree felony murder, aggravated robbery, and tampering with evidence.
He received an effective life sentence which was affirmed by this court. Id. at *21.

Error Coram Nobis and Post-Conviction Hearing

        Marvin Kelley, Jr. testified that he and Petitioner were both charged with the
murder of the victim, Harold Wayne Clemons. Mr. Kelley invoked his Fifth Amendment
right and refused to testify at Petitioner’s trial. He said that Petitioner later wrote him a
letter asking for his help, and Mr. Kelley contacted Petitioner’s attorney. If Petitioner
were granted a new trial and Mr. Kelley were called to testify, he would say that he was
the person who beat the victim to death and that Petitioner was only present when the
murder occurred, that Petitioner never placed his hands on the victim, and Petitioner did
not plan the murder.
        On cross-examination, Mr. Kelley testified that his statement that he wrote six
years ago was the truth. In the statement, Mr. Kelley said that the victim pulled him out
of the car and began hitting him, and Mr. Kelley acted in self-defense. However, Mr.
Kelley admitted that he did not receive any injuries from the altercation. Mr. Kelley
testified that it was a coincidence that he had the victim’s cell phone is his pocket after
the murder. He further testified: “I had it in my pocket because we was all right there and
trying to get dope.” Mr. Kelley admitted that he got into Petitioner’s car with the
victim’s phone after the murder, and Petitioner drove them to Mr. Kelley’s house. Mr.
Kelley testified that he, rather than Petitioner, changed shoes at Mr. Kelley’s house. He
then placed the bloody pair of shoes in the trunk of Petitioner’s car. Mr. Kelley denied

                                           - 14 -
going through the victim’s pockets after the murder, and he denied seeing the victim’s
wallet or his driver’s license.

       Mr. Kelley was aware that a witness, Mr. Reed, testified that he saw two men
walking away from the dying victim, a large man and a smaller one. He did not recall if
Mr. Reed testified that the victim’s pockets were turned out. Mr. Kelley was aware of
testimony at trial that the victim’s wallet and identification were pulled from a toilet at
the Columbia Police Department. Mr. Kelley admitted that he used the toilet, but he
denied seeing the items or placing them in the toilet. Mr. Kelley then changed his
testimony and said that he stole the victim’s wallet and identification and flushed them
down the toilet. He further admitted to lying under oath in court. Mr. Kelley then denied
that he robbed the victim of his property. He said: “I’m guilty of murder. I’m not guilty
of robbery.” Mr. Kelley testified that he used the victim’s cell phone because his phone
was “dead,” and he and the victim were arguing over “dope.”

        Mr. Kelley denied hearing Petitioner tell another inmate, Burnace McDonald, that
Petitioner had also struck the victim. When asked if he and Defendant came up with the
story while they were in jail, Mr. Kelley testified: I ain’t cooked up nothing. I told the
truth about it. I did it. I beat that man. He didn’t lay a hand on him.” Mr. Kelley
testified that he hit the victim knocking him out and then got a tire iron and used it to hit
the victim. Mr. Kelley said that Petitioner watched while he killed the victim and then
drove Mr. Kelley away from the scene.

       On redirect examination, Mr. Kelley testified that he had the victim’s permission
to use his cell phone. He said:

        We were riding around trying to get dope and my phone was dead. So, I
        had - - I was using his phone to call the dope man and I put it in my
        pocket. And a little later on, we got to - - we got to arguing and I told,
        you know, to pull over and, you know, we got to fighting.

Mr. Kelley testified that he never asked for Petitioner’s assistance in concealing the
crimes. Mr. Kelley admitted that he did not tell police that he had the victim’s phone
until someone else identified the phone. He further testified that he and the victim had
been drinking whiskey and were very intoxicated when the fight broke out. Mr. Kelley
testified that Petitioner was not involved in the fight.

       On examination by the trial court, Mr. Kelley testified that he found the victim’s
wallet in the backseat of Petitioner’s car after Mr. Kelley had beaten the victim and got
back into the car. Mr. Kelley testified that he had been in the front passenger seat when
they first arrived at the Wayside Inn, and the victim was in the backseat. Prior to that,
they had all been at the Rebel Grill. Mr. Kelley agreed that the RV that Mr. Reed, the
witness, had been living in was parked behind the Wayside Inn, and Petitioner pulled his

                                           - 15 -
car in behind the Wayside Inn. He admitted that they pulled in behind the Wayside Inn
so they would not be seen in order to beat up the victim. He said that he did not intend to
kill the victim. Mr. Kelley testified that he went to his mother’s house on Bandywood
drive to change shoes and that Petitioner also lived in the house. Mr. Kelley testified that
Petitioner never changed shoes. Mr. Kelley testified that he had the victim’s wallet and
identification at the police department and attempted to flush the items down the toilet.
Mr. Kelley testified that he told police that the fight was between him and the victim, and
Mr. Kelley was defending himself. He and Petitioner were transported to the police
department in separate vehicles. Even though Mr. Kelley and Petitioner had access to the
same bathroom, they never saw each other after they were arrested.

       Mr. Kelley identified a letter that he sent to Petitioner’s counsel on Petitioner’s
behalf. The letter was dated December 18, 2015.

       Trial counsel testified that Petitioner was originally represented by another
attorney but a conflict arose, and he was appointed to represent Petitioner after the
suppression hearing. Trial counsel represented Petitioner pre-trial and through the trial
and appellate process. Petitioner was out on bond before trial, and trial counsel met with
him many times. Although trial counsel did not litigate the suppression motion, he was
certain that he raised the issue in the motion for new trial and on appeal.

        Trial counsel agreed that testimony from the suppression hearing indicated that
there was a BOLO for a “maroon, square-body styled Cadillac occupied by two white
males.” At the suppression hearing, the trial court found that there was probable cause to
arrest Petitioner and Mr. Kelley based upon the BOLO description and the totality of the
stop. Trial counsel also agreed that the trial transcript indicated that a witness, Mr. Reed,
testified that he saw one large and one small person at the Wayside Inn at the time of the
murder and “that’s all he could tell.” There was no statement by Mr. Reed about the race
of the two individuals. Trial counsel did not recall if he pointed out to the trial court at
the motion for new trial that the description given by Mr. Reed was different from the
description in the BOLO. Trial counsel agreed that the discrepancy was pertinent. When
asked if he should have included the issue in Petitioner’s motion for new trial, trial
counsel said:

        Do I think it should have been included in my Motion For a New Trial?
        Again, I’m not sure what I included or what I argued in my Motion For a
        New Trial. Maybe my Motion For a New Trial had stronger arguments.
        I don’t remember. I don’t know what - - what I argued in my Motion
        For a New Trial.

        I think he had other arguments that were just as strong, if not stronger
        about Wendell Kelley’s statements that I argued for - - that - - that
        should have granted him a Motion for a New Trial.

                                           - 16 -
       Trial counsel recalled having multiple conversations with Petitioner about whether
or not Petitioner should testify at trial. Trial counsel testified:

        I - - I don’t recall what prior convictions that [Petitioner] had that could
        be potentially used against him, but there - - I believe there were some
        that could be brought up to - - to - - to be used against him, but which
        were a little bit concerning. But I also do remember having conversation
        with him about his testimony.

        Now, I also, in response to the petition that was filed, I did go back and
        look at the - - the transcript to see what it was, the specific section in the
        transcript that you made reference to about a very brief conversation that
        was had. I recall that and what happened was he and I didn’t talk about
        Momon [v. State, 18 S.W.3d 152 (Tenn. 1999)], and why he would have
        to get up and explain to the Court why he did or did not want to testify. I
        didn’t explain that part of it. But I did have multiple conversations with
        him about whether or not he wanted to testify and whether or not it
        would be a good idea for and what he wanted to do.

Trial counsel and Petitioner had a conversation that if Mr. Kelley’s statement was not
admitted at trial then “the only proof would be whatever the State put in, except for any
testimony that we put in through our proof, and if he chose not to testify, then obviously,
I wouldn’t be able to - - to establish or to argue that it was a fight between Mr. Kelley and
Mr. [Clemons].” Trial counsel testified that Petitioner understood that he would not be
permitted to present his version of the facts if he did not testify at trial and that trial
counsel would not be able to present Petitioner’s version of the facts during closing
argument.

        Trial counsel testified it was his recommendation that Petitioner not testify at trial
because Petitioner had made some statements similar to what Mr. Kelley testified to
earlier, that in trial counsel’s mind, “that were - - from my perspective, it was a very
circumstantial case and if [Petitioner] got on the stand, I’m afraid that the State would
have - - it was my opinion that the State would have - - been able to slam the door shut.”
However, trial counsel testified that it was ultimately Petitioner’s decision as to whether
or not he testified. He also said that Petitioner told him on more than one occasion that
he did not want to testify. Trial counsel testified that he did not always tell his clients
about the “exact logistics of Momon and how they - - how the Judge does that.” He said
that in all of his cases, “I make sure my client fully and adequately understands that it’s
his right to testify, and his right to - - to get on the stand and testify if he so chooses.”

      Trial counsel testified that he did not recall an argument at the motion for new trial
about whether the victim was armed with a knife at the time of the murder. Although he

                                            - 17 -
knew of the “Bland/Leach” factors to show whether or not premeditation occurred, he
was not familiar with them. Trial counsel admitted that Dawn Springer’s testimony at
trial was that the victim had a knife in his pocket on the way to Huck’s Bar and Grill
earlier on the evening of the murder. Concerning this issue, trial counsel testified:

        Well, actually, what I was arguing was that the - - I think in the Motion
        for New Trial, that - - that I was - - that the evidence was insufficient to
        convict [Petitioner] of premeditated first degree murder and felony
        murder. And so, I wasn’t specifically focused solely on the Bland/Leach
        factors and wasn’t solely focused on that specific factor a long time. But
        everything in the Motion for New Trial that I thought would benefit
        [Petitioner], and argued everything in the hearing that I thought would
        benefit [Petitioner].

Trial counsel agreed that the transcript of the motion for new trial hearing indicted that
the State argued that “it has never been alleged that the victim in this case, Mr.
Clemmons, was ever armed.” Trial counsel further admitted that if the “State was
arguing that he was - - he was not - - that he was unarmed, the State was wrong and I
should have pointed that out to the Court.”

       On cross-examination, trial counsel testified that there was no proof that the victim
ever displayed the knife while at the Wayside Inn or that it “went anywhere outside of
that car with the [victim].” Trial counsel admitted that during his preparation for
Petitioner’s trial, he was able to read Mr. Kelley’s statements, and he saw the videotape
of the statement. He said that Mr. Kelley asserted a self-defense claim of a “mutual
combat” type situation. Mr. Kelley never mentioned the victim using or displaying a
knife.

        Trial counsel agreed that the description of the suspects that was contained in the
BOLO was transmitted to the officers from the dispatcher, not directly from the witness
Mr. Reed. Trial counsel agreed that it was possible that Mr. Reed initially told the
dispatcher that there were two white males. He recalled testimony at trial from Officer
Ellis that upon hearing the BOLO, he thought of Defendant as the person who drove a car
fitting the description in the BOLO, and he drove to the Bandywood Drive location
where the stop of Petitioner’s vehicle took place. Trial counsel agreed that he did
everything within his power to get Mr. Kelley’s statement before the jury, “but it was
unavailable evidence.”

       Petitioner testified that trial counsel discussed the advantages and disadvantages of
Petitioner testifying at trial. He said:

        We talked about it but it never was made 100 percent clear to me that my
        version, or my side of the story, wouldn’t be heard unless I told it until

                                           - 18 -
        we was at the end and I asked him, are you going to tell my side? And
        he said, “Oh, you don’t get to tell because you didn’t take the stand.” I
        mean, that’s basically how it went. We - - he did tell me the advantages
        and dislikes [sic], they’d bring up my past records and stuff, but as far as
        my side of the story being told, I didn’t know that it’s never be brought
        up if I didn’t tell it.

Petitioner also testified that he never told trial counsel his side of the story because they
did not really discuss his case. He said that trial counsel told him that it would probably
be “best” if Petitioner did not testify because of his past criminal record. He also said
that trial counsel told him that “they really didn’t have a good case.” Concerning his
discussions with trial counsel about testifying, Petitioner said: “Just went over by the
office. He’s asked me had I decided what I wanted to do and I told him I didn’t want to
testify and that was about it.” Petitioner reiterated that trial counsel did not “make it clear
to me about my side of the story not being able to be heard.” He said:

        That all that was heard was the D.A.’s side of the story, and nothing
        from my point was ever brought up because it couldn’t be if I didn’t take
        the stand. I didn’t know that. I thought he’d be able to get back up there
        and go back over what, you know, my side was and told a different side
        of the story, it was all one-side, just what the D.A. had to say.

Petitioner claimed that if trial counsel had made him aware of this, he would have
testified at trial.

       Petitioner testified that trial counsel advised him that the trial court would ask him
at the end of trial about whether or not he wanted to testify. He said that he and trial
counsel were allowed to discuss the matter for a minute or two, and Petitioner “signed the
paper and just handed it back.” Petitioner thought that he signed a waiver concerning his
testimony.

        On cross-examination, Petitioner agreed that his side of the story would be a
“mirror image” of what Mr. Kelley said. Petitioner indicated that he had nothing to do
with the robbery and death of the victim but he agreed that he drove to the Wayside Inn
and saw everything that happened. He then drove Mr. Kelley home where Mr. Kelley
changed shoes and put the bloody shoes back in Petitioner’s car. Petitioner recalled
telling police that he thought it might have been dog’s blood on the shoes.

       Petitioner agreed that Mr. McDonald, an inmate, testified at trial that Petitioner
told him that Petitioner got his “licks” in too on the victim and that Petitioner and Mr.
Kelley had decided that there was “no sense in both of [them] going down for this, that
[they] were just going to testify [Petitioner] stayed in the car.”


                                            - 19 -
        Petitioner testified that he and trial counsel talked about whether Petitioner should
testify at trial, and trial counsel told him that the State would bring up his prior
convictions if he took the stand. Petitioner testified that his prior charges consisted of
“[p]etty charges, like theft and DUI and stuff like that, never a violent crime against me
in my whole life.” Petitioner agreed that the jury would have heard about his felony drug
conviction from Alabama and his theft convictions which would “probably not” have
helped him at trial. Petitioner further agreed that he never asked the trial court if he
would be able to tell his side of the story if he did not testify. He answered all of the trial
court’s questions during the Momon hearing and said that he understood everything.

Analysis

   I.      Petition for Writ of Error Coram Nobis

        We will refer to the trial court that heard the proceedings in the coram nobis and
post-conviction matters as the post-conviction court. Petitioner argues that the post-
conviction court erred by denying his petition for writ of error coram nobis by applying
an incorrect legal standard. He also argues that Mr. Kelley’s admission that he alone
killed the victim may have changed the outcome of Petitioner’s trial, and that the victim’s
wallet and identification were found in the back seat of Petitioner’s car rather than being
taken from the victim which changes the “likelihood of Petitioner’s conviction for
aggravated robbery.”

        A writ of error coram nobis is a very limited remedy which allows a petitioner the
opportunity to present newly discovered evidence “which may have resulted in a different
verdict if heard by the jury at trial.” Workman v. State, 41 S.W.3d 100, 103 (Tenn.2001);
see also State v. Mixon, 983 S.W.2d 661 (Tenn.1999). The remedy is limited “to matters
that were not and could not be litigated on the trial of the case, on a motion for new trial,
on appeal in the nature of a writ of error, on writ of error, or in a habeas proceeding.”
T.C.A. § 40-26-105. Examples of newly discovered evidence include a victim’s recanted
testimony or physical evidence which casts doubts on the guilt of the Petitioner.
Workman, 41 S.W.3d at 101; State v. Ratliff, 71 S.W.3d 291 (Tenn. Crim. App. 2001);
State v. Hart, 911 S.W.2d 371 (Tenn.Crim.App.1995). The supreme court has stated the
following concerning the standard to be applied when a trial court reviews a petition for
writ of error coram nobis:

        [T]he trial judge must first consider the newly discovered evidence and
        be “reasonably well satisfied” with its veracity. If the defendant is
        “without fault” in the sense that the exercise of reasonable diligence
        would not have led to a timely discovery of the new information, the trial
        judge must then consider both the evidence at trial and that offered at the
        coram nobis proceeding in order to determine whether the new evidence
        may have led to a different result.

                                            - 20 -
State v. Vasques, 221 S.W.3d 514, 527 (Tenn. 2007). Whether to grant or deny a petition
for writ of error coram nobis rests within the sound discretion of the trial court. Id. at
527-28.


       A petition for writ of error coram nobis must be dismissed as untimely filed unless
filed within one (1) year of the date on which the petitioner’s judgment of conviction
became final in the trial court. Mixon, 983 S.W.2d at 670. The only exception to this is
when due process requires a tolling of the statute of limitations. Workman, 41 S.W.3d at
103.

       Petitioner’s motion for new trial was overruled by written order on April 17, 2012.
The petition for writ of error coram nobis was not filed until October 24, 2016, more than
three years after the one-year statute of limitations expired. Defendant asserts that the
post-conviction court “did not dismiss Petitioner’s writ based upon a statute of limitations
argument.” Defendant further states: “In fact, the State moved to dismiss Petitioner’s
writ based upon the statute of limitations, but the motion was only taken under
advisement by the trial court.” However, this does not change the fact that Petitioner’s
petition for writ of error coram nobis was filed late.

       The record in this case does not implicate any due process concerns that may toll
the one-year statute of limitations for a writ of error coram nobis. Accordingly, dismissal
of the petition for error coram nobis relief was proper because it was filed outside the
statute of limitations. However, even if the statute of limitations was tolled, Petitioner
would not be entitled to relief.

       The post-conviction court made the following conclusions in its order denying
writ of error coram nobis and petition for post-conviction relief:

        [Petitioner] now contends that the testimony of his co-defendant,
        Wendell Marvin Kelley, was not available at trial because Mr. Kelley
        was appealing his conviction which had occurred in an earlier trial.
        Kelley’s defense lawyer, who was handling Kelley’s appeal, did not
        want Mr. Kelley taking sole responsibility for killing the victim in
        [Petitioner’s] trial, because of the impact of such testimony upon a retrial
        of Mr. Kelley, if his appeal was successful.

        Mr. Kelley, whose appeal was unsuccessful, testified at the November 4
        hearing that he alone beat the victim and caused the victim’s death. Mr.
        Kelley said that [Petitioner] did not get out of the vehicle [Petitioner]
        was driving and did not strike the victim. Kelley acknowledged that
        [Petitioner] was present, saw the beating, drove the two of them from the

                                           - 21 -
scene, and helped Kelley change from bloody shoes to non-bloody
shoes. The bloody shoes were found in the trunk of [Petitioner’s] car,
when both men were arrested the same night that the victim was found in
a seriously injured condition behind a tavern.

It is now the theory of [Petitioner] that the most [Petitioner] was guilty
of with regard to the death of the victim was helping Mr. Kelley avoid
arrest and prosecution, which at the most would be a class E felony
offense of accessory after the fact. The State, on the other hand,
impeached the credibility of Kelley and [Petitioner] and established that
Kelley told several inconsistent pre-trial versions, while [Petitioner]
never provided any pre-trial or trial version.

The inmate testifying against [Petitioner] at the trial accused [Petitioner]
of saying that he “got his licks in” along with Mr. Kelley in the beating
of the victim. The State argues that Kelley’s current version of the
events is not newly discovered evidence, because [Petitioner] observed
the events and knew of Mr. Kelley’s knowledge of the events, but was
merely prevented from calling Mr. Kelley as a witness because of Mr.
Kelley’s exercise of his privileges against self-incrimination under the
state and federal constitutions. The Court also notes that [Petitioner]
could have testified at his trial about the same alleged facts that
[Petitioner] now claims are true.

More importantly, the state’s trial theory was that Kelley and [Petitioner]
were with the victim at a different tavern earlier in the night and decided
to rob the victim. In furtherance of their plan, [Petitioner] drove the
three of them to the back of a different tavern, where one or both men
beat the victim, took his wallet and cell phone, and left him to die.
[Petitioner’s] trial jury adopted the State’s theory and found [Petitioner]
guilty of felony murder. Therefore, the result of [Petitioner’s] trial is the
same even if [Petitioner] never touched the victim.

In seeking a new trial based on newly discovered evidence, the
defendant must establish (1) reasonable diligence in attempting to
discover the evidence; (2) the materiality of the evidence; and (3) that
the evidence would likely change the result of the trial. State v. Nichols,
877 S.W.2d 722 (Tenn. 1994). In order to show reasonable diligence,
the defendant must demonstrate that neither he nor his counsel had
knowledge of the alleged newly discovered evidence prior to trial. Jones
v. State, 452 S.W.2d 365 (Tenn. Crim. App. 1970).



                                   - 22 -
        In [Petitioner’s] trial, he and his counsel knew that there was a Kelley
        video claiming [Petitioner] did not strike the victim. They tried to have
        that video played in [Petitioner’s] trial, but the trial court found it
        inadmissible, which was affirmed on appeal. But, even if the video had
        been played, or if Kelley would have testified, the jury would have most
        likely still found [Petitioner] guilty of felony murder with an automatic
        life sentence. [Petitioner’s] own testimony, if given at his trial, could
        have denied a plan to rob the victim and hopefully raised a reasonable
        doubt about his guilt of felony murder. The strategy of [Petitioner] and
        his trial counsel was reasonable and should not be judged by hindsight.

       Petitioner contends that the post-conviction court used an incorrect legal standard
to determine whether Mr. Kelley’s testimony was considered newly discovered evidence.
He argues that the post-conviction court improperly relied on State v. Nichols, 877
S.W.2d 722 (Tenn. 1994) and stated that “if Kelley had testified, the jury would have
most likely still found [Petitioner] guilty of felony murder with an automatic life
sentence.” Petitioner contends that the “trial court should have analyzed whether Mr.
Kelley’s admissions under oath that he alone was responsible for the killing of Harold
Clemens [sic] may have changed the outcome of Petitioner’s trial.” See Vasques, 221
S.W.3d at 527. However, we do not necessarily find that the post-conviction court used
an improper legal standard. In State v. Hall, 461 S.W.3d 469 (Tenn. 2015) the supreme
court stated the following concerning the issue of granting a new trial based on newly
discovered evidence:

        The burden of proof for the grant of coram nobis relief is indeed heavy.
        Trial courts are required to grant a new trial based on newly discovered
        evidence only if the defendant proves each of the following three
        requirements: (1) that he or she was reasonably diligent in seeking the
        evidence; (2) that the evidence is material; and (3) that the evidence is
        likely to change the result of the trial. State v. Nichols, 877 S.W.2d
722, 737 (Tenn. 1994) (citing State v. Goswick, 656 S.W.2d 355, 358-60
        (Tenn. 1983)). Newly discovered evidence that is “merely cumulative or
        ‘serves no other purpose than to contradict or impeach’ does not
        warrant” coram nobis relief. Wlodarz v. State, 361 S.W.3d 490, 499
        (Tenn. 2012) (quoting State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim.
        App. 1995)). Moreover, the credibility of the newly discovered evidence
        is of paramount importance to its consideration in a petition for writ of
        error coram nobis. This Court has held that

           in a coram nobis proceeding, the trial judge must first consider the
           newly discovered evidence and be “reasonably well satisfied” with
           its veracity. If the defendant is “without fault” in the sense that the
           exercise of reasonable diligence would not have led to a timely

                                           - 23 -
           discovery of the new information, the trial judge must then
           consider both the evidence at trial and that offered at the coram
           nobis proceeding in order to determine whether the new evidence
           may have led to a different result.

        State v. Vasques, 221 S.W.3d 514, 527 (Tenn. 2007) (first emphasis
        added); see also State v. Bowers, 77 S.W.3d 776, 784 (Tenn. Crim. App.
        2001) (“An assessment of the witnesses’ credibility by the trial court is
        essential in order for the trial court to determine whether the evidence
        is likely to change the result of the trial.” (emphasis added)). The
        decision whether to grant coram nobis relief rests within the sound
        discretion of the trial court. Harris v. State, 301 S.W.3d 141, 144 (Tenn.
        2010).

Hall, 461 S.W.3d at 495-96 (emphasis added in bold).

       However, even if the post-conviction court used an incorrect legal standard,
Petitioner is not entitled to relief. The post-conviction court’s finding relative to the first
prong of the Vasques inquiry was that Mr. Kelley’s testimony was not credible because
the State impeached the credibility of Petitioner and Mr. Kelley and established that Mr.
Kelley told several inconsistent pre-trial versions of his story. We note that at trial,
Petitioner sought to introduce Mr. Kelley’s videotaped confession after Mr. Kelley
asserted his Fifth Amendment right against self-incrimination and declined to testify.
The following exchange then took place:

        The Court: [I]f you got to play the video recording of the interview of [ ]
        Kell[e]y by law enforcement officers, in which he made statements
        favorable to [the Defendant], and you did so under Rule 8.04, wouldn’t
        the State also be able then to put on . . . testimony of Mr. Morgan, about
        what [ ] Kell[e]y said about the Defendant? Because [ ] Kell[e]y would
        be unavailable to the State as well as to the defendant.
        Defense: Yes. At that point, the . . . State could attack the declarant’s . . .
        credibility.
        ....
        The Court: Now, which would be more prejudicial to [the Defendant], to
        put it all in or to leave it all out?
        Defense: Put it all in, that would definitely be more prejudicial to [the
        Defendant].


Christopher Michael Hooten, 2013 WL 5436712, at *15. The trial court went on to find
that Mr. Kelley “had made ‘too many different and inconsistent statements’ for the trial
court to find that the out-of-court declarations are reliable for purposes of admissibility.”

                                            - 24 -
Id. at *14. On appeal, this court concluded that the excluded statements by Mr. Kelley
were critical to the defendant. However, this court further concluded:

        Kelley’s statements cast doubt on the Defendant’s participation in the
        assault and robbery. As the trial court correctly pointed out, the
        statements, however, bear little indicia of reliability. They are
        uncorroborated statements by a co-defendant and are contradicted by
        another statement made by Kelley to a fellow inmate, in which he
        implicated the Defendant in the attack on the victim. The third factor is
        closely related to the second and also weighs against the Defendant. The
        hearsay rule serves an important interest in excluding testimony that is
        untrustworthy. State v. Flood, 219 S.W.3d 307, 319 (Tenn. 2007).
        “Out-of-court statements are traditionally excluded because they lack the
        conventional indicia of reliability: they are usually not made under oath
        or other circumstances that impress the speaker with the solemnity of his
        statements; the declarant’s word is not subject to cross-examination; and
        he is not available in order that his demeanor and credibility may be
        assessed by the jury.” Chambers v. Mississippi, 410 U.S. 284, 298, 93
S. Ct. 1038, 35 L. Ed. 2d 297 (1973). Balancing these three factors, we
        conclude that, although the statements were critical to the defense, the
        Defendant’s right to due process of law was not violated by their
        exclusion because the statements were insufficiently reliable, and the
        governmental interest supporting their exclusion was substantially
        important.

Christopher Michael Hooten, 2013 WL 5436712, at *17.

        At the error coram nobis/post-conviction hearing, Mr. Kelley admitted that he had
lied under oath about whether he had taken the victim’s wallet and identification. Mr.
Kelly was aware of testimony at trial that the victim’s wallet and identification were
pulled from a toilet at the Columbia Police Department. At the error coram nobis/post-
conviction hearing, Mr. Kelly admitted that he used the toilet, but he denied seeing the
items or placing them in the toilet. Mr. Kelly then changed his testimony and said that he
stole the victim’s wallet and identification and flushed them down the toilet. Mr. Kelly
then again changed his testimony and denied that he robbed the victim of his property.
He said: “I’m guilty of murder. I’m not guilty of robbery.” Mr. Kelly claimed that he
found the wallet and identification in the back seat of Petitioner’s car. Mr. Kelley denied
hearing Petitioner tell another inmate, Burnace McDonald, that Petitioner also struck the
victim. Mr. Kelley reiterated that he beat the victim, and Petitioner did not “lay a hand
on him.”

       However, the proof at trial showed that Mr. Reed saw “two men, one ‘large’ and
the other ‘small’ walking away from the dying victim and toward the burgundy Cadillac.

                                          - 25 -
Christopher Michael Hooten, 2013 WL 543612, at *5. Furthermore, Mr. McDonald at
trial testified that he was seated next to Petitioner and Mr. Kelley was standing beside of
Petitioner in the Maury County Jail as they were waiting for transportation to court. He
testified that he and Petitioner began conversing, and Petitioner said that he was in jail for
assault. Mr. McDonald asked Petitioner if he “just kicked the man,” and Petitioner said,
“no, I got my licks in, too.” Mr. McDonald testified that Petitioner also told him that
Petitioner was going to say that he “didn’t get out of the car . . . because there was no
sense in both of them [Petitioner and Mr. Kelley] getting in trouble for the same thing.”

       The post-conviction court assessed Mr. Kelley’s credibility and made a finding
that the State impeached his credibility. “The assessment of witness credibility is
entrusted to the sound discretion of the trial court.” Johnson v. State, 370 S.W.3d 694,
700 (Tenn. 2011). Because the post-conviction court was not satisfied with the veracity
of Petitioner’s newly discovered evidence, the post-conviction court did not abuse its
discretion by denying the petition on that basis, even though we conclude that the petition
for error coram nobis relief should have been dismissed because it was untimely filed.
Petitioner is not entitled to relief on this issue.

   II.    Ineffective Assistance of Counsel

        Initially, we point out that Petitioner raises a stand-alone claim that “he was
unconstitutionally denied his right to testify because his waiver of this right was not
knowing” and that this court should “reverse his convictions based upon the denial of his
right to testify in his own defense.” However, as argued by the State, this issue should
have been raised on direct appeal and is not cognizable as a post-conviction claim. “A
post-conviction petition is not a vehicle to review errors of law as a substitute for direct
appeal.” French v. State, 824 S.W.2d 161, 163 (Tenn. 1992); see T.C.A. § 40-30-106(g)
(“A ground for relief is waived if the petitioner personally or through an attorney failed to
present it for determination in any proceeding before a court of competent jurisdiction in
which the ground could have been presented . . .”); Mario Deangelo Thomas v. State, No.
W2004-01704-CCA-R3-PC, 2005 WL 1669898, at *2 (Tenn. Crim. App. July 18,
2005)(Petitioner’s free-standing claim of a Momon violation is waived).

        Petitioner contends that his trial counsel was ineffective for failing to properly
advise him concerning his right to testify, failing to effectively litigate a suppression
issue, and failing to challenge the State’s claim that the victim was unarmed.

       To be granted post-conviction relief, a petitioner must establish that his conviction
or sentence is void or voidable due to the abridgment of any constitutional right. T.C.A.
§ 40-30-103. The petitioner has the burden of proving the allegations of fact by clear and
convincing evidence. Id. § 40-30-110(f); Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn.
2009). “‘Evidence is clear and convincing when there is no serious or substantial doubt
about the correctness of the conclusions drawn from the evidence.’” Grindstaff, 297

                                            - 26 -
S.W.3d at 216 (quoting Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998)).
Factual findings by the post-conviction court are conclusive on appeal unless the
evidence preponderates against them. Ward v. State, 315 S.W.3d 461, 465 (Tenn. 2010).
This court may not substitute its inferences for those drawn by the trial judge, and
“questions concerning the credibility of witnesses, the weight and value to be given their
testimony, and the factual issues raised by the evidence are to be resolved by the trial
judge.” Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). Claims of ineffective
assistance of counsel in post-conviction petitions are regarded as mixed questions of law
and fact. Grindstaff, 297 S.W.3d at 216. Thus, our review is de novo with no
presumption of correctness. Pylant v. State, 263 S.W.3d 854, 867-68 (Tenn. 2008)
(citing Finch v. State, 226 S.W.3d 307, 315 (Tenn. 2007)).

      The Sixth Amendment to the United States Constitution and article I, section 9 of
the Tennessee Constitution guarantee the accused the right to effective assistance of
counsel. To prevail on a claim for ineffective assistance, a petitioner must prove “that
counsel’s performance was deficient and that the deficiency prejudiced the defense.”
Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466
U.S. 668, 687 (1984)).

        To demonstrate deficiency, a petitioner must show “‘that counsel made errors so
serious that counsel was not functioning as the “counsel” guaranteed the defendant by the
Sixth Amendment.’” Felts v. State, 354 S.W.3d 266, 276 (Tenn. 2011) (quoting
Strickland, 466 U.S. at 687). A petitioner “‘must show that counsel’s representation fell
below an objective standard of reasonableness’ guided by ‘professional norms’ prevailing
at the time of trial.” Id. (quoting Strickland, 466 U.S. at 688) (internal quotations
omitted). On review, counsel’s performance is not to be measured by “20-20 hindsight.”
Id. at 277. Instead, there is a “strong presumption that counsel’s conduct falls within the
wide range of reasonable professional assistance.” Id. (citing State v. Burns, 6 S.W.3d
453, 462 (Tenn. 1999)). The court must presume that counsel’s acts might be “sound
trial strategy,” and strategic decisions are “virtually unchangeable” when made after a
thorough investigation. Id. (quoting Strickland, 466 U.S. at 689).

        To establish prejudice, “a petitioner must establish ‘a reasonable probability that,
but for counsel’s unprofessional errors, the results of the proceeding would have been
different.’” Id. (quoting Strickland, 466 U.S. at 694). “A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id. A petitioner must
show that counsel’s performance was so deficient that it deprived the petitioner “of a fair
trial and called into question the reliability of the outcome.” Finch, 226 S.W.3d at 316
(citing Burns, 6 S.W.3d at 463). “Failure to establish either deficient performance or
prejudice necessarily precludes relief.” Felts, 354 S.W.3d at 276.

       A. Failure to Properly Advise Petitioner Concerning his Right to Testify


                                           - 27 -
       Petitioner contends that trial counsel failed to “effectively explain to the Petitioner
that if the Petitioner did not testify, then trial counsel would be unable to present
Petitioner’s version of events during closing arguments.” Concerning this issue, the post-
conviction court made the following findings:

         Trial counsel’s alleged failure to explain to the Petitioner that the
         Petitioner’s version of the facts could not be addressed in closing
         arguments, if the Petitioner did not testify, is not established by the PCR
         evidence. Counsel specifically testified, and [Petitioner] agreed, that
         they had several discussions about the pros and cons of [Petitioner]
         testifying. Counsel’s testimony about explaining to [Petitioner] that
         [Petitioner’s] theory could not be argued in closing, without some
         evidence in the record to support such theory, is far more believable than
         any evidence or inference to the contrary. This Judge conducted a
         hearing with the Petitioner during the trial to ensure that he was aware
         that the decision of whether to testify was his. Momon v. State, 18
S.W.3d 152 (Tenn. 1999)). The Petitioner gave appropriate responses to
         the Court’s questions and ensured that he understood his right to testify
         or to remain silent. The fact that trial counsel did not discuss with
         [Petitioner] the specific [Momon] case by name is not grounds for relief,
         so long as the pros and cons were adequately addressed with counsel and
         the court.

        The record supports the trial court’s findings. Trial counsel recalled having
multiple conversations with Petitioner about whether or not Petitioner should testify at
trial. Trial counsel and Petitioner had a conversation that if Mr. Kelley’s statement was
not admitted at trial then “the only proof would be whatever the State put in, except for
any testimony that we put in through our proof, and if he chose not to testify, then
obviously, I wouldn’t be able to - - to establish or to argue that it was a fight between Mr.
Kelley and Mr. [Clemons].” Trial counsel testified that Petitioner understood that he
would not be permitted to present his version of the facts if he did not testify at trial and
that trial counsel would not be able to present Petitioner’s version of the facts during
closing argument. Trial counsel testified that it was ultimately Petitioner’s decision as to
whether or not he testified. He also said that Petitioner told him on more than one
occasion that he did not want to testify. Trial counsel testified that he did not always tell
his clients about the “exact logistics of Momon and how they - - how the Judge does
that.” He said that in all of his cases, “I make sure my client fully and adequately
understands that it’s his right to testify, and his right to - - to get on the stand and testify if
he so chooses.” At the post-conviction hearing, Petitioner admitted that he never asked
the trial court if he would be able to tell his side of the story if he did not testify. He
answered all of the trial court’s questions during the Momon hearing and said that he
understood everything. Therefore, the post-conviction court properly found that
Petitioner’s claim was not established by the evidence presented at the post-conviction

                                              - 28 -
hearing. Furthermore, the post-conviction court, specifically credited the testimony of
trial counsel concerning this issue. Petitioner is not entitled to relief on this ground.



       B. Suppression Hearing


       Next, Petitioner contends that trial counsel was ineffective for failure “to raise the
discrepancy between the police BOLO description and the testimony provided at trial by
the State’s witness at either the Petitioner’s motion for new trial or at the appellate level.”
As noted above, trial counsel did not represent Petitioner at the suppression hearing. The
motion for new trial, while held at the trial court level, is an integral prerequisite for
appeal of all issues for which a new trial is the requested relief. Tenn. R. App. P 3(e). We
note that regarding claims of ineffective assistance on appeal, our supreme court has
provided:

        Appellate counsel are not constitutionally required to raise every
        conceivable issue on appeal. Indeed, experienced advocates have long
        emphasized the importance of winnowing out weaker arguments on
        appeal and focusing on one central issue if possible, or at most a few key
        issues. The determination of which issues to raise on appeal is generally
        within appellate counsel’s sound discretion. Therefore, appellate
        counsel’s professional judgment with regard to which issues will best
        serve the appellant on appeal should be given considerable deference.

Carpenter, 126 S.W.3d at 887 (citing King v. State, 989 S.W.2d 319, 334 (Tenn. 1999);
Campbell, 904 S.W.2d at 596-97). When a petitioner alleges that appellate counsel was
deficient for failing to raise an issue on direct appeal, the reviewing court must determine
the merits of that issue. Id. “Obviously, if an issue has no merit or is weak, then
appellate counsel’s performance will not be deficient if counsel fails to raise it.” Id.

       Concerning this issue the post-conviction court held:

        Failure of trial counsel to again challenge the search and seizure issues at
        trial or adequately argue such issues on appeal is not a meritorious PCR
        claim because that search issue was fully considered on the direct appeal
        and found by the appellate court to be without merit. The only
        difference in the search argument on appeal and now in this PCR is that
        trial counsel failed to challenge the BOLO (be on the lookout) dispatch
        for two “white” males, when the witness at the scene said at trial he saw
        two men walking from the area of the victim to a Cadillac, without
        mentioning the race or color of the males. This Court now assumes that
        the witness told officers that night that the men were white or that
                                            - 29 -
        officers made reasonable inferences based upon other information, such
        as an officer’s recollection that [Petitioner] had a Cadillac like the one
        described. In any event, in the early morning hours of the arrest of
        [Petitioner] and Kelley in Columbia, there were probably no other two
        men on the streets in such a Cadillac.

        Again the record supports the determination of the post-conviction court.
Petitioner argues that while the BOLO identified the suspects as “white,” Mr. Reed
testified that he could not identify the race of the two men only that one was “large” and
the other was “small.” However, this discrepancy is immaterial to the suppression issue.
Officer Scott McPherson testified that “based upon the dispatch call about the BOLO for
a ‘late ‘90s model Cadillac,’ he conducted a felony stop of a vehicle that Defendant was
driving on March 7, 2010.” Christopher Michael Hooten, 2013 WL 5436712, at *6.
Officer Steve Ellis testified that he had known Petitioner for many years and recognized
the description of the car from the BOLO as being similar to that of Petitioner’s car.
“Officer Ellis drove by the Defendant’s residence, and Defendant drove up while Officer
Ellis was still on the street.” He and Officer McPherson “conducted a felony stop and
detained the Defendant and Kelley in separate police vehicles.” Id. It appears from the
record that Petitioner was stopped because of the description of the car rather than the
race of the individuals driving the car. Trial counsel testified that Petitioner had other
arguments at the suppression hearing “that were just as strong, if not stronger about
Wendell Kelley’s statements that I argued for - - that - - that should have granted him a
Motion For a New Trial.” As pointed out the by the State, “issues relating to the stop and
subsequent search of [P]etitioner’s vehicle were extensively litigated and ‘fully
considered’ on direct appeal.” Additionally, the post-conviction court specifically found
that the “search issue was fully considered on the direct appeal and found by the appellate
court to be without merit.” See Christopher Michael Hooten, 2013 WL 5436712, at *11-
13. We find that trial counsel’s performance was not deficient nor has Petitioner shown
that he was prejudiced by any alleged deficiency in trial counsel’s performance. See
Vaughn v. State, 202 S.W.3d 106. 120 (Tenn. 2006)(to show prejudice, the petitioner
must show “that (1) the motion to suppress would have been granted and (2) there was a
reasonable probability that the proceedings would have concluded differently if counsel
had performed as suggested.”). Petitioner is not entitled to relief on this issue.

       C. Failure to Challenge the State’s Assertion that the Victim was Unarmed

        Finally, Petitioner argues that trial counsel was ineffective for failing to challenge
the State’s assertion at trial that the victim was unarmed. More specifically, Petitioner
argues that the “State made this allegation in an effort to bolster its arguments to the
[jury] that Petitioner had committed pre-meditated murder. The State did this by claiming
that the trial court was required to view Mr. [Clemon’s] ‘unarmed state,’ as an
enhancement factor un [sic] the Bland-Leach factors.” We note, that the “Bland-Leach”
factors refers to two leading cases that discuss the factors relevant to the issue of

                                            - 30 -
premeditation. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997, and State v. Leach,
148 S.W.3d 52, 54 (Tenn. 2004).

        Concerning this issue, the post-conviction court found:

        Failure of trial counsel to emphasize that the victim was armed with a
        knife was a tactical or strategic decision that this Court will not second
        guess, especially since the unopened pocket knife was not used as a
        weapon. Besides, self-defense is available only if there was evidence
        that [Petitioner] was present and in reasonable fear of death or serious
        bodily injury. The Petitioner now wants this Court to believe that he did
        not even get out of the car at the scene of the victim’s beating. Trial
        counsel’s failure to make any trial issue of the victim’s mere possession
        of a pocket knife is not a ground for post-conviction relief.

       The record supports the trial court’s findings on this issue. Although there was
proof that the victim was carrying a small pocket knife at the time of the murder, there
was absolutely no proof that the victim was “armed.” The knife was found by an officer
in the victim’s back pocket after his murder. Trial counsel testified that there was no
proof that the victim ever displayed the knife while at the Wayside Inn. Trial counsel
admitted that during his preparation for Petitioner’s trial, he was able to read Mr. Kelley’s
statements, and he saw the videotape of the statement. He said that Mr. Kelley asserted a
self-defense claim of a “mutual combat” type situation. Mr. Kelley never mentioned the
victim using or displaying a knife.

       Again, we find that trial counsel’s performance was not deficient nor has
Petitioner shown that he was prejudiced by any alleged deficiency in trial counsel’s
performance. There were several factors in this case that supported a finding of
premeditation besides whether the victim was unarmed. These included: the use of a
deadly weapon, repeated blows resulting in multiple injuries, calmness after the killing,
failing to render aid, the concealment of evidence, and motive. Christopher Michael
Hooten, 2013 WL 5436712, at *19. Petitioner is not entitled to relief on this issue.

                                     CONCLUSION

       Based upon the foregoing authorities and reasoning, we affirm the post-conviction
court’s dismissal of the petition for writ of error coram nobis and the petition for post-
conviction relief.

                                   ____________________________________________
                                   THOMAS T. WOODALL, JUDGE



                                           - 31 -